Citation Nr: 0033817	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  94-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for gum disease, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for generalized anxiety 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a lung disease with 
shortness of breath, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for chronic and 
allergic rhinitis and sinusitis, with septal deviation, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue and 
generalized muscle pain, to include as due to an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January to December 
1982 and from July 1983 to January 1992.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.

The veteran's letter, received in December 1997, appears to 
be a notice of disagreement with the February 1997 rating 
decision's denial of service connection for headaches.  He 
has not been provided a statement of the case regarding this 
issue.  Moreover, the veteran has continued his contentions 
with regard to claimed dry mouth, skin lesions, easy 
bruising, diarrhea, and eye disorders in correspondence 
received in August 1999 and July 2000.  These issues are 
referred to the RO for appropriate action.

The issue of entitlement to service connection for fatigue 
and generalized muscle pain will be addressed in a remand at 
the end of the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Memory loss has not been objectively demonstrated.

3.  The veteran has been diagnosed with gingivitis and early 
periodontitis, generalized anxiety disorder, dyspnea due to 
deconditioning and with chronic and allergic rhinitis with 
septal deviation.

4.  The veteran's current gum disease, diagnosed as 
gingivitis and early periodontitis, cannot be dissociated 
from the periodontal disease documented in service.

5.  The veteran's generalized anxiety disorder with 
associated insomnia, nightmares and panic attacks has not 
been shown to be associated with his service.

6.  The veteran's dyspnea has been attributed to 
deconditioning and has not been linked to his service or any 
incident therein.

7.  The veteran's current chronic and allergic rhinitis with 
septal deviation is not shown to have been present in service 
or to be linked etiologically with his service. 


CONCLUSIONS OF LAW

1.  The veteran's gum disease was incurred in service. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.381, 3.382, 4.150 (1992).

2.  The evidence of record does not show that generalized 
anxiety disorder was incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2000).

3.  The evidence of record does not show that the veteran's 
dyspnea was incurred in or aggravated by his active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).

4.  The evidence does not show that chronic and allergic 
rhinitis with deviated septum was incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed with respect to these issues, that VA 
has given the veteran adequate notice regarding the evidence 
necessary to substantiate his claims, and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records are devoid of any 
complaints, findings, treatment or diagnoses with respect to 
generalized anxiety, insomnia, nightmares, night sweats, 
memory loss, panic attacks, lung disease, shortness of 
breath, septal deviation, rhinitis, sinusitis, fatigue or 
generalized muscle pain.  

A July 1991 service dental annual examination report noted 
bleeding with periodontal probing.  Also in July 1991, during 
evaluation for weight gain, the veteran specifically denied 
fatigue.  He also specifically denied swollen or painful 
joints; ear, nose, or throat trouble; chronic or frequent 
colds; severe tooth or gum trouble; sinusitis; shortness of 
breath; chronic cough; frequent trouble sleeping, depression 
or excessive worry; loss of memory or amnesia or any sort of 
nervous trouble in his November 1991 medical history.  The 
accompanying separation examination report shows no relevant 
abnormalities.

May 1992 pulmonary function tests (PFT) conducted at Park 
Nicollet Medical Center, show no less than 85 percent for any 
one value.  August 1992 lab results from the facility were 
within normal limits except for high values for cholesterol 
and monocytes.

Treatment records from S.T. McCabe, M.D., dating from May 
1992 to March 1993, show treatment for various complaints.  
In May 1992, the veteran complained of the initial onset of 
sneezing, runny nose, itchy eyes and coughing.  He was 
diagnosed with nonallergic rhinitis, possible vasomotor 
rhinitis with a possibility of resolving bronchospasm.  In 
August 1992, the veteran complained of insomnia and 
nightmares since his service in Saudi Arabia.  Examination of 
the veteran revealed no abnormalities.  A battery of lab 
tests was ordered and it was recommended the veteran lose 
weight and exercise in the meantime.  In February and March 
1993, the veteran was treated for possible right knee 
internal derangement or chondromalacia after injuring his 
knee at work.

During his June 1993 VA general medical examination, the 
veteran complained of frequent bouts of a hacking cough since 
his return from Saudi Arabia in May 1991.  His cough was not 
accompanied by expectoration, shortness of breath or 
wheezing.  One year before the examination, he first 
developed nose stuffiness and sneezing spells with some 
frontal headaches.  He also complained of night sweats, 
constant fatigue and some bleeding from his gums when 
brushing his teeth, all since his return from Saudi Arabia, 
as wells as night sweats.  Examination of the veteran 
revealed no cyanosis or dyspnea.  His lungs were resonant and 
breath sounds were vesicular with no rales, rhonchi or 
wheezing audible.  During the examination, he had a few very 
short bursts of a dry hacking cough.  Pulmonary function 
tests (PFT) showed a FEV1 of 3.4 liters with a very short 
spell of dry hacking cough after the respiratory effort.  The 
examiner diagnosed morbid obesity and dry cough and fatigue 
without clinical findings.

A June 1993 VA ear, nose and throat (ENT) examination report 
notes that the veteran was exposed to some fuel fires during 
his service that had "resulted in a nagging cough."  
Examination of the veteran's ears and throat showed no 
pathology.  The examiner noted that he had a deviated nasal 
septum to the right.  The examiner opined that there was no 
otolaryngologic explanation for his cough.

Local periodontitis was found during a June 1993 VA dental 
consultation examination.  There was no indication of any 
associated loss of bone.

A June 1993 VA psychiatric examination report shows that the 
veteran gave a history of alcohol abuse.  In March 1993 he 
was charged, for the second time, with driving while 
intoxicated (DWI).  At the time of the examination, the 
veteran denied nightmares and indicated that he slept well.  
He complained of heavy night sweats.  The examiner noted that 
the veteran had some tension in his affect.  He was diagnosed 
with a mild generalized anxiety disorder.

During his December 1994 VA Persian Gulf examination, the 
veteran gave a history of having been exposed to smoke and 
oil much of the time he served in Saudi Arabia.  After his 
return from Saudi Arabia, he developed a nonproductive dry 
cough, night sweats, memory loss, panic attacks at night, and 
bleeding gums when brushing his teeth.  He also complained of 
being excessively fatigued and indicated that he slept much 
of the time.  He also reported multiple arthralgias in nearly 
every joint without swelling.  He was diagnosed with a 
chronic nonproductive cough, easy fatigability, night sweats, 
temporary memory loss and multiple arthralgias.

A March 1996 VA general medical examination shows the 
veteran's history of considerable slaughter around him during 
his service as a tank commander in Saudi Arabia.  He denied 
any casualties in his tank.  He also reported exposure to 
fumes, oil and smoke.  He complained of a nagging dry cough 
and fatigue that had a gradual onset 6 months after his 
discharge.  He also complained of night sweats and insomnia.  
He reported awakening at night from a deep sleep with a 
sensation of there being a "vise grip" around him.  There 
were no pertinent findings.  He was assessed with 
nonproductive cough of uncertain etiology and without obvious 
precipitating cause; fatigue that was thought to be a 
probable reflection of his morbid obesity and situational 
factors.  He was also diagnosed with night sweats.  The 
examiner opined that these were clearly psychogenic in 
origin.  The examiner further opined that a battery of tests 
had been ordered to exclude other causes for the veteran's 
symptoms.  However, at that time there was no suggestion that 
he had an organic etiology other than his obesity with 
consequent fatigue and poor respiratory mechanics.  An April 
1996 VA X-ray study of the veteran's chest showed that his 
lungs were clear.   

In a May 1996 addendum to the March 1996 VA examination 
report, the examiner indicated that he had reviewed the 
veteran's claims files and found no relevant complaints 
before, during or after the veteran's service in the Persian 
Gulf.  

The August 1996 VA psychiatric examiner noted that the 
veteran's claims file was not present for review.  At that 
time, the veteran complained of becoming fatigued after his 
return from Saudi Arabia, of premorbid expectations, and of a 
mild dissociative phenomenon.  He also complained of night 
sweats that were not associated with sleepwalking or 
seizures.  The examiner opined that the veteran's weight was 
probably a factor in his night sweats.  The examiner noted 
symptoms of mild depression and said that the veteran was 
prone to develop physical symptoms in response to emotional 
distress.  He was diagnosed with a mild generalized anxiety 
disorder.

An August 1996 VA general medical examination report revealed 
the veteran's complaints of night sweats, fatigue and 
bleeding gums.  He also complained of experiencing memory 
loss sometimes. The veteran gave a history of his night 
sweats, fatigue  and panic attacks since July 1991.  He 
stated that his gums had been bleeding since his return from 
the Persian Gulf.  His memory loss had its onset in January 
or February.  He was diagnosed with exogenous obesity.  The 
examiner noted that the veteran's other conditions were not 
supported by the available evidence and that there was no 
specific pathophysiologic condition that could be documented.

The veteran's mother, in an October 1996 statement, indicated 
that her son stayed with her a week in June 1991.  At the 
time he was reportedly very fatigued.  His gums bled when he 
brushed his teeth and he awakened very sweaty in the nights.  
She further stated that he would suddenly become very quiet 
during conversations and would leave the room, only to return 
5 to 10 minutes later.  He continued to visit her once a year 
thereafter and continued to have night sweats and insomnia.  
He also complained of achy and sore joints.

An August 1999 Persian Gulf examination report included the 
veteran's pertinent complaints.  The examiner assessed 
fatigue, night sweats and gingivitis that all might be 
secondary to undiagnosed illnesses.  Also, he was diagnosed 
with musculoskeletal strain in several muscle groups and 
chondromalacia of the right patella.  More specialized 
examinations were conducted at the same time.  During his ENT 
examination, the veteran indicated that his cough had 
resolved but that he still experienced shortness of breath.  
He was assessed with chronic and allergic rhinitis with a 
deviated nasal septum and with dyspnea on exertion secondary 
to his deconditioning.  The dental examination showed that 
while the veteran had generalized gingivitis with boggy 
gingival tissues, there was good generalized alveolar bone 
height in all areas.  He was assessed with generalized 
gingivitis with possible early periodontitis.   

During his August 1999 VA neurologic examination, he denied 
any problems with shortness of breath, or problems with his 
arms or legs, except for his right shoulder and right hand.  
He stated that his memory was adequate.  The examination was 
normal.

An August 1999 VA psychiatric examination report shows that 
the veteran continued to complain of panic attacks 3 to 4 
times a week and night sweats.  He stated that he had been 
taking Aspirin for joint pain.  He was diagnosed with mild 
generalized anxiety disorder and an adjustment reaction 
characterized by depression due to current problems.  

The veteran has submitted copies of several medical articles 
and texts addressing illnesses suffered by Persian Gulf 
veterans and current studies.  

Analysis

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 service 
connection for disabilities due to undiagnosed illnesses are 
granted if there is evidence that the claimant (1) is a 
"Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317.

Initially, the Board notes that VA psychiatric and 
neurological examinations, while noting the veteran's 
complaints of memory loss, have found no evidence of memory 
impairment.  Service connection is not in order in the 
absence of any residuals or evidence of a current disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The veteran's other claimed disabilities have either been 
identified as symptoms of diagnosed conditions or are 
diagnosed disabilities.  In this respect, he has been 
diagnosed with generalized anxiety disorder, encompassing and 
associated with his insomnia, nightmares and panic attacks.  
His night sweats have been attributed to both his generalized 
anxiety disorder and his obesity.  The veteran has also been 
diagnosed with dyspnea due to deconditioning, chronic and 
allergic rhinitis with septal deviation.  The provisions of 
38 C.F.R. § 3.317 do not apply to diagnosed disorders.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore 
these claims will be considered on a direct basis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

Gum Disease

The Board notes as an initial matter that the veteran claimed 
entitlement to service connection for a gum disease in 
January 1992.  Subsequent to the initiation of his claim, the 
regulations pertaining to entitlement to service connection 
for dental disabilities were revised with regard to the types 
of dental disabilities for which service connection for 
compensation purposes could be established.  Because his 
claim has been active since January 1992, he is entitled to 
the application of the version of the regulations since that 
time that is most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

According to the regulations in effect in 1992, each disease 
of the investing tissue was to be considered separately, and 
service connection granted for disease or injury of the 
individual teeth and of the investing tissue, shown by the 
evidence as having been incurred during service.  Pre-
existing dental disorders were not to be found to have been 
aggravated by service merely because treatment was received 
during service.  Vincent's disease and/or pyorrhea were 
subject to service connection if shown to be chronic during 
service.  38 C.F.R. §§ 3.381, 3.382 (1992).

Prior to February 1994, pyorrhea and Vincent's stomatitis 
were subject to service connection for compensation purposes, 
but rated as noncompensable.  38 C.F.R. § 4.150 (1992).  As 
to each noncompensable service-connected dental condition, a 
determination was to be made as to whether it was due to 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1992).

Effective in February 1994, periodontal disease (pyorrhea), 
and Vincent's stomatitis were not disabling conditions, and 
could be considered service connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient treatment pursuant to 38 C.F.R. § 17.120 (now 38 
C.F.R. § 17.161).  The VA's Rating Schedule was then revised 
to remove the previous listings for those disorders under 
Diagnostic Code 9913.  38 C.F.R. §§ 4.149, 4.150 (1994).

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 3.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a).  
In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment in accordance 
with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 (2000).

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries to the extent prescribed 
and in accordance with the applicable classification and 
provisions set forth in the regulation.  38 C.F.R. § 17.120 
(1992), 38 C.F.R. § 17.161 (2000).

The regulation in effect in 1992 allowed for the 
establishment of service connection for periodontal disease, 
although the disabilities were limited to a noncompensable 
rating.  The Board finds, therefore, that the 1992 version of 
the pertinent regulations is more favorable to the veteran 
and will apply that version in determining his entitlement to 
service connection.  Karnas, 1 Vet. App. At 308.

After reviewing the veteran's claims files, the Board finds 
that treatment for periodontal disease is documented in July 
1991, six months before the veteran's separation from 
service.  The medical evidence also shows that the veteran 
has been diagnosed with gingivitis and possible early 
periodontitis following his service discharge.  38 C.F.R. § 
3.303(b).  The Board has determined, therefore, that in 
accordance with the regulations in effect in 1992, service 
connection for periodontal disease is warranted.  38 C.F.R. 
§§ 3.381, 3.382, 4.150 (1992).

Generalized Anxiety Disorder

Although the evidence clearly shows that the veteran has been 
diagnosed with mild generalized anxiety disorder since June 
1993, there is no objective evidence that it was present 
before that time.  While the veteran states that his symptoms 
began shortly after his return from Saudi Arabia and his 
mother noted he had insomnia and night sweats as early as 
June 1991, they are not competent to offer opinions as to 
matters requiring medical knowledge or expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Summers v. Gober, No. 00-7019 (Fed. Cir. Sept. 1, 
2000)(veterans with diseases diagnosed after service must 
still provide competent medical evidence that links them to 
service).


Lung Disease

Initially, the Board notes that the veteran indicated at his 
August 1999 VA examination that his cough had resolved.  His 
June 1993 VA examination reflected that the veteran had a dry 
cough after his respiratory effort during PFT's.  As noted 
above, service connection is not in order in the absence of 
any residuals or evidence of a disability currently.  
Brammer, 3 Vet. App. at 225.  Moreover, the preponderance of 
the medical evidence attributes the veteran's current 
shortness of breath, or diagnosed dyspnea to his obesity and 
deconditioning.  The March 1996 VA examination report also 
noted poor respiratory mechanics.  Although earlier 
examinations note a dry cough of uncertain etiology, it was 
also noted that there were no clinical findings to 
substantiate his complaints.  Therefore, the Board is 
persuaded by the overwhelming amount of medical opinions 
relating the veteran's dyspnea to his obesity and 
deconditioning.  Accordingly, the Board finds that service 
connection for dyspnea is not warranted.

Chronic and Allergic Rhinitis and Sinusitis

Although the evidence clearly shows that the veteran has been 
diagnosed with chronic and allergic rhinitis with septal 
deviation as early as May 1992, there is no objective 
evidence that of the disability was present in service or 
that links it to his service or any incident therein.  See 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); see also 
Summers v. Gober, No. 00-7019 (Fed. Cir. Sept. 1, 
2000)(veterans with diseases diagnosed after service must 
still provide competent medical evidence that links it to 
service).  Therefore, the preponderance of the evidence is 
against service connection for chronic and allergic rhinitis 
with septal deviation.

The Board finds that the submitted medical articles and 
texts, by their own general terms, do not serve to establish 
the required competent medical evidence of a nexus, with 
respect to the veteran, between any of the above mentioned 
symptoms or diagnosed disabilities and his service in Saudi 
Arabia.  See Sacks v. West, 11 Vet. App. 314 (1998).


ORDER

Service connection for periodontal disease is granted.

Service connection for generalized anxiety disorder, lung 
disease, chronic and allergic rhinitis, to include as due to 
undiagnosed illnesses, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 also indicates 
that VA shall provide a medical examination or opinion when 
necessary to make a decision in a claim.  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.

Several VA examination reports link the veteran's night 
sweats to his weight, generalized anxiety disorder or 
secondary to undiagnosed illness.  Further, his fatigue and 
joint pain have been linked to his obesity.  However, his 
fatigue has also been attributed to "situational factors" 
and his joint pain to musculoskeletal strain in several 
muscle groups.  Since the evidence is somewhat contradictory, 
the Board finds that it would be helpful to afford the 
veteran comprehensive appropriate examinations for resolution 
of the apparently conflicting evidence.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request he provide a copy of the 
outstanding medical records.

3.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for 
appropriate VA examinations to evaluate 
the nature of his alleged night sweats, 
fatigue, and muscle and joint pain.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiners for review prior to the 
examinations.  All indicated studies 
should be performed.  Based on the 
medical findings and a review of the 
claims folder, the examiners are asked to 
offer diagnoses for any night sweats, 
fatigue or muscle and joint pain found to 
be present.  If there are current 
disabilities present, the examiners are 
asked to offer opinions as to whether it 
is as likely as not that the disabilities 
are related to service, or whether the 
disabilities are manifestations of any 
other diagnosed disability found to be 
present.  If the examiners are unable to 
provide the requested opinions, the 
reports should so state.  Any opinion 
provided should be supported by a 
complete rationale.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claims.

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

